NUMBER 13-12-00368-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI C EDINBURG


JAVIER DE LA ROSA JR.,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 107th District Court
                        of Cameron County, Texas.


                 ORDER TO FILE APPELLATE BRIEF
            Before Justices Rodriguez, Garza, and Benavides
                            Order Per Curiam

      Appellant’s brief was due to be filed on June 26, 2014. This Court has previously

granted appellant three extensions for the filing of appellant’s brief in this cause.

Additionally, the Clerk of this Court has been unable to reach appellant’s counsel, the

Honorable Rebecca Rubane, by telephone in order to receive the status of the appellant’s
brief.

         Accordingly, the Honorable Rebecca Rubane is hereby ORDERED to file the

appellate brief with this Court on or before July 11, 2014. Further motions for extension

of time will not be favorably entertained by the Court, absent extreme circumstances.

         The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Rebecca Rubane by certified mail, return receipt requested.

         It is so ORDERED.

                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of July, 2014.




                                             2